Exhibit 10.1Exclusive United States Reseller Agreement Portions of this exhibit indicated by “***” have been omitted pursuant to the Company’s request for confidential treatment under Rule24b-2 of the Securities Exchange Act of 1934, as amended, and the omitted material has been separately filed with the Securities and Exchange Commission. EXCLUSIVE RESELLER AGREEMENT This Exclusive Reseller Agreement is entered into as of this 13th day of January, 2009 (“Effective Date”) between Schlumberger Technology Corporation, through its Schlumberger Information Solutions Remote Connectivity North America division (“SIS RCO NAM”), a Texas corporation having a place of business at 5599 San Felipe, Houston, Texas, 77056 (hereinafter referred to as “Schlumberger”) and
